UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2019



NESRIA H. ABDELA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-600-684)


Submitted:   May 26, 2004                   Decided:   June 23, 2004


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Allen W. Hausman, Senior Litigation
Counsel, Andrew M. Eschen, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Nesria H. Abdela, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s (IJ)

denial of asylum and withholding of removal.           For the reasons

discussed below, we deny the petition for review.

            Abdela asserts that she established her eligibility for

asylum.    To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”         INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).     We have reviewed the evidence of record

and conclude that Abdela fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that

Abdela seeks.

            Additionally, we uphold the IJ’s denial of Abdela’s

application     for   withholding   of   removal.   The   standard   for

withholding of removal is more stringent than that for granting

asylum.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).          To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”       INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).     Because Abdela fails to show she is eligible

for asylum, she cannot meet the higher standard for withholding of

removal.


                                    - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                       PETITION DENIED




                                - 3 -